In a proceeding pursuant to CPLR article 78 to review respondent’s determination, dated June 6, 1973, which revoked petitioners’ real estate broker’s licenses, determination modified, on the law, by reducing the penalty imposed to a six months’ suspension of petitioners’ licenses. As so modified, determination confirmed, without costs. The determination insofar as it found petitioners guilty of untrustworthiness and incompetence was supported by substantial evidence. In light of the fact that they were not knowing participants in the fraudulent scheme of broker Sneed, it is our opinion that the penalty of revocation imposed was excessive and unduly disproportionate to the offense (see Matter of Rothberg v Department of State, 35 AD2d 931; Matter of Silberstang v Lomenzo, 37 AD2d 826), especially in light of petitioners’ prior unblemished record (see Matter of Borenstein v Lomenzo, 41 AD2d 1007, 1008), and therefore its imposition upon petitioners was an abuse of discretion. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.